BYRD, J.
Grundhas alone assigned errors, and we will confine our investigation to the assignments made and argued by counsel. The judgments nisi aind final, and the notice served upon appellant, are in substantial conformity to sections 703, 704, and 707 of the Code; and a substantial conformity thereto is all that is required by the Code. The counsel for appellant insist, that the word “may”, in sections 703 and 704, must be construed as imperative. If so, still those sections are not to be construed as requiring an exact or literal conformity to the forms therein set forth. The mere address of the notice to the sheriff, instead of to the defendants, is not such a departure from the spirit and substance of the law as to vitiate the notice, or render it invalid, if it otherwise substantially fulfills the requirements of the law. The court properly overruled the demurrer of appellant, and we perceive no error in the record reached by the assignments made by him.
The case of Emanuel v. Ketchum, (21 Ala. 257,) is not in conflict with the views above expressed. The undertaking, or bail-bond, is sufficiently set out in the judgment nisi, to meet the requisitions of the Penal Code, and the rule laid down in the case of Emanuel v. Ketchum; and the sci. fasets out a substantial copy of that judgment, and the judgment absolute follows the sci. fa. and section 707 of the Code. — Richardson v. The State, 31 Ala. 347; Cantaline v. The State, 33 Ala. 439.
Judgment affirmed.